1
2                                                                      JS-6
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    DANIEL RAY BENNETT,                      Case No. 2:19-cv-04983-FMO-MAA
12                       Petitioner,
            v.                                 JUDGMENT
13
14    M.J. MILUSNIC, Warden,
15
                         Respondent.
16
17         Pursuant to the Order Accepting Report and Recommendation of the United
18   States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied and the
20   action is dismissed without prejudice to Petitioner seeking permission from the
21   United States Court of Appeals for the Ninth Circuit to file a second or successive
22   motion pursuant to 28 U.S.C. § 2255.
23
24   DATED: October 25, 2019
25
26                                     _______/s/___________________________
                                       FERNANDO M. OLGUIN
27                                     UNITED STATES DISTRICT JUDGE
28
